     Case 1:20-cv-01477-NONE-EPG Document 1 Filed 10/17/20 Page 1 of 5


 1   PREVIN A. WICK (State Bar No. 216167)
     paw@wicklegalgroup.com
 2   WICK LEGAL GROUP
     1800 Century Park East, Suite 600
 3   Los Angeles, CA 90067
     Telephone: (213) 459-2200
 4   Facsimile: (213) 459-2200
 5   Of Counsel to:
     CREDIT REPAIR LAWYERS OF AMERICA
 6   22142 West Nine Mile Road
     Southfield, MI 48033
 7   Telephone: (248) 353-2882
     Facsimile: (248) 353-4840
 8
     Attorneys for Plaintiff,
 9   TAHIRAH LOCKETT
10                        UNITED STATES DISTRICT COURT
11                      EASTERN DISTRICT OF CALIFORNIA
12 TAHIRAH LOCKETT , an Individual              Case No: 1:20-at-812
13               Plaintiffs,
                                                COMPLAINT AND DEMAND FOR
14        v.                                    JURY TRIAL
15 RECEIVABLES PERFORMANCE
     MANAGEMENT, LLC., a Foreign
16 Limited Liability Company,

17
                 Defendants.
18

19        PLAINTIFF TAHIRAH LOCKETT (“Plaintiff”), by and through her

20 attorneys, Credit Repair Lawyers of America, for her Complaint against
21 DEFENDANTS, allege, on knowledge as to their own actions, and otherwise upon
22 information and belief, as follows:
23                              JURISDICTION AND VENUE

24        1.     This court has jurisdiction under the Fair Debt Collection Practices Act

25 (“FDCPA”), 15 U.S.C. §1692k(d), 15 U.S.C. §1692k(d), Cal. Civ. Code §1788.30(f)
26 and 28 U.S.C. §§1331,1337.
27        2.     The transactions and occurrences which give rise to this action occurred

28 in the City of Fresno, Fresno County, California.
                                              -1-
                               COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 1:20-cv-01477-NONE-EPG Document 1 Filed 10/17/20 Page 2 of 5


 1        3.     Plaintiff Tahirah Lockett (“Plaintiff”) is a natural person residing in the
 2 City of Fresno, Fresno County, California.
 3        4.     Plaintiff is informed and believes, and based upon such belief, alleges
 4 herein that Defendant Receivables Performance Management, LLC is a foreign

 5 limited liability company formed in Washington that conducts business in the State
 6 of California (“Defendant”).
 7        5.     Plaintiff is informed and believes, and based upon such belief, alleges
 8 herein that Venue is proper in the Eastern District of California.
 9                             GENERAL ALLEGATIONS
10        6.     Defendant is attempting to collect a consumer type debt which is
11 allegedly owed by Plaintiff to Sprint in the amount of $491.00 (“the Alleged Debt”).
12        7.     On March 16, 2020, Plaintiff obtained her Trans Union credit report and
13 noticed that Defendant reported the Alleged Debt.
14        8.     On or about April 15, 2020, Plaintiff submitted a letter to Defendant
15 disputing the Alleged Debt.
16        9.     On June 15, 2020, Plaintiff obtained her Trans Union credit report and
17 noticed Defendant last reported the tradeline reflected by the Alleged Debt to June 6,
18 2020 and failed or refused to flag its trade line as disputed, in violations of the

19 FDCPA.
20        10.    Plaintiff is informed and believes, and based upon such belief, alleges
21 herein that in the credit reporting industry, data furnishers, such as the Defendant,
22 communicate electronically with the credit bureaus.
23        11.    Plaintiff is informed and believes, and based upon such belief, alleges
24 herein that Defendant had a reasonable time to instruct Trans Union to flag its trade
25 line as Disputed.
26        12.    Plaintiff is informed and believes, and based upon such belief, alleges
27 herein that Defendant’s inaction to have its trade line on Plaintiff’s credit report
28 flagged as disputed was either negligent or willful.
                                             -2-
                            COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 1:20-cv-01477-NONE-EPG Document 1 Filed 10/17/20 Page 3 of 5


 1         13.   Plaintiff suffered pecuniary and emotional damages as a result of
 2 Defendant’s actions. Her credit report continues to be damaged due to the Defendant’s
 3 failure to properly report the associated trade line.
 4                             FIRST CAUSE OF ACTION
 5                  (Violation of the Fair Debt Collection Practices Act)
 6         14.   Plaintiff incorporates by reference all of the above paragraphs of this
 7 complaint as though fully stated herein.
 8         15.   Plaintiff is informed and believes, and based upon such belief, alleges
 9 herein that at all relevant times, Defendant, in the ordinary course of its business,
10 regularly engaged in the practice of collecting debts on behalf of other individuals or
11 entities.
12         16.   Plaintiff is a "consumer" for purposes of the FDCPA, and the account at
13 issue in this case is a consumer debt.
14         17.   Plaintiff is informed and believes, and based upon such belief, alleges
15 herein that Defendant is a "debt collector" under the Fair Debt Collection Practices
16 Act ("FDCPA"), 15 U.S.C. §1692a(6).

17         18.   Plaintiff is informed and believes, and based upon such belief, alleges
18 herein that Defendant's foregoing acts in attempting to collect this alleged debt

19 violated 15 U.S.C. §1692e by using false or misleading representations by failing to
20 flag the Alleged Debt as disputed.
21         19.   As direct and proximate cause of the Defendant’s failure to flag its
22 tradeline as disputed, Plaintiff has suffered economic, emotional, general, and
23 statutory damages as a result of these violations of the FDCPA in an amount according
24 to proof at trial.
25         20.   WHEREFORE, PLAINTIFF PRAYS that this court grant her a
26 judgment against Defendant for actual damages, costs, interest, and attorneys’ fees in
27 an amount according to proof at trial.
28 ///
                                              -3-
                            COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 1:20-cv-01477-NONE-EPG Document 1 Filed 10/17/20 Page 4 of 5


 1                            SECOND CAUSE OF ACTION
 2            (Violations of the Rosenthal Fair Debt Collection Practices Act)
 3          21.   Plaintiff incorporates by reference all of the above paragraphs of this
 4 complaint as though fully stated herein.

 5          22.   Plaintiff is informed and believes, and based upon such belief, alleges
 6 herein that California Civil Code section 1788 et seq., the Rosenthal Fair Debt
 7 Collection Practices Act (“Rosenthal Act”) was passed to prohibit debt collectors
 8 from engaging in unfair and deceptive acts and practices in the collection of consumer
 9 debts.
10          23.   Plaintiff is a “person” as defined by Cal Civ. Code § 1788.2(g).
11          24.   Plaintiff is a “debtor” as defined by Cal. Civ. Code § 1788.2(h).
12          25.   Plaintiff is informed and believes, and based upon such belief, alleges
13 herein that Defendant is a “person” as the term is defined by Cal Civ. Code §
14 1788.2(g).
15          26.   Plaintiff is informed and believes, and based upon such belief, alleges
16 herein that Defendant, in the ordinary course of business, regularly, on behalf of itself

17 or others, engages in the collection of consumer debts, and is a “debt collector” as
18 defined by Cal. Civ. Code § 1788.2(c).

19          27.   Defendant violated the Rosenthal Act when it collected or attempted to
20 collect Defendant’s collection fees and/or expenses from the Plaintiff, in violation of
21 Cal. Civ. Code § 1788.14(b).
22          28.   Defendant violated the Rosenthal Act when it did not comply with the
23 provisions of 15 U.S.C. § 1692, et seq., in violation of Cal. Civ. Code § 1788.17.
24          29.   Plaintiff was harmed and has suffered economic, emotional, general, and
25 statutory damages in an amount according to proof at trial as a result of these
26 violations of the Rosenthal Act.
27
28
                                              -4-
                             COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 1:20-cv-01477-NONE-EPG Document 1 Filed 10/17/20 Page 5 of 5


 1         30.   WHEREFORE, PLAINTIFF PRAYS that this court grant her a
 2 judgment against Defendant for statutory damages, actual damages, costs, interest,
 3 and attorneys’ fees in an amount according to proof at trial.
 4                                 PRAYER FOR RELIEF
 5         Accordingly, Plaintiff requests that the Court grant her the following relief
 6
     against the Defendant:
 7
 8               A. Actual damages pursuant to 15 U.S.C. § 1692k(a)(1);

 9               B. Statutory damages of $1,000.00 pursuant to 15 U.S.C.
10
                    §1692k(a)(2)(A);
11
12               C. Actual damages pursuant to Cal. Civ. Code § 1788.30(a);

13               D. Statutory damages of $1,000.00 for knowingly and willfully
14
                    committing violations pursuant to Cal. Civ. Code § 1788.30(b);
15
16               E. Costs of litigation and reasonable attorneys’ fees pursuant to

17                  15 U.S.C. § 1692k(a)(3) and Cal. Civ. Code § 1788.30(c);
18
                 F. Punitive damages; and
19
20               G. Such other and further relief as may be just and proper.

21                                     JURY DEMAND
22                         Plaintiff hereby demands a trial by Jury.
23 DATED: October 17, 2020                          WICK LEGAL GROUP
24
25                                              By: /s/ Previn A. Wick
                                                  Previn A. Wick
26                                                Attorney for Plaintiff,
27                                                TAHIRAH LOCKETT
28
                                              -5-
                              COMPLAINT AND DEMAND FOR JURY TRIAL
